DETAILED ACTION
                                            Response to Amendment
-	 Specification objections are withdrawn in light of amendments/remarks. ‘
-	Examiner withdraws double patenting rejections due to Terminal Disclaimer filed and accepted by the office. 

                                         Allowable Subject Matter 
1.	Claims 1-16 were allowed previously. Claim 17-20 are allowed. The following is an Examiner's statement of reasons for allowance: 			 
             Independent claim 17 of the present application teaches, for example, “An apparatus comprising a memory cell array including a plurality of memory cells, configured to store a plurality of data bits and a plurality of parity bits; a plurality of data terminals, each data terminal of the plurality of data terminals being configured to provide a plurality of burst bits; and a syndrome generator configured to generate a syndrome based on the plurality of data bits and the plurality of parity bits; and an error locator configured to specify a location of an error bit within the plurality of burst bits and within the plurality of data terminals based on the syndrome”
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “storing a plurality of data bits and a plurality of parity bits; a plurality of data terminals, each data terminal of the plurality of data terminals being configured to provide a plurality of burst bits; and a syndrome generator configured to generate a syndrome based on the plurality of data bits and the plurality of parity bits; and an error locator configured to specify a location of an error bit within the plurality of burst bits and within the plurality of data terminals based on the syndrome”. Consequently, claim 17 is allowed over the prior arts. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.		
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112